JOURNAL ENTRY AND OPINION
A jury found defendant Amin Dakdouk guilty of sexual imposition, a third degree misdemeanor. The court sentenced defendant to a term of sixty days in jail, but suspended the sentence. In this appeal, defendant argues the jury's verdict was against the manifest weight of the evidence.
We overrule the assigned error because we find it is moot. When a defendant convicted of a misdemeanor offense has voluntarily paid the fine or completed the sentence for that offense, an appeal from that conviction will be considered moot unless some evidence is offered from which an inference can be drawn that the defendant will suffer some collateral disability or loss of a civil right from such judgment or conviction. State v. Golston (1994), 71 Ohio St. 3d 224. The defendant has the burden of presenting evidence that the conviction, as it affects him personally, rather than in the abstract, will result in a collateral disability or loss of a civil right. State v. Wilson (1975),41 Ohio St. 2d 236, 237.
When the court suspended defendant's sentence, there remained no further punishment. Cf. Cleveland v. Kreager (July 21, 1994), Cuyahoga App. No. 65896, unreported. This put the burden on defendant to show he suffered some collateral disability or loss of a civil right. This he has not done. With the absence of this showing, we are compelled to overrule the assigned error.
It is ordered that appellee recover of appellant its costs herein taxed.
  _________________________________ JOHN T. PATTON, PRESIDING JUDGE
KENNETH A. ROCCO, J., ANNE L. KILBANE, J., CONCUR.